Citation Nr: 1227019	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-14 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss for the period beginning February 4, 2009. 


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from January 1974 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral hearing loss and assigned an initial 0 percent rating, effective February 4, 2009.
The Veteran properly filed a notice of disagreement in September 2009, asserting that he was entitled to an increased initial rating for his bilateral hearing loss.  The increased rating was denied in a statement of the case (SOC) issued in March 2010.  The Veteran perfected his appeal in April 2010.

The Board acknowledges that the Veteran, in his substantive appeal (VA Form 9), declined to check any of the boxes specifying whether or not he desired a hearing before a Veterans Law Judge.  Thereafter, he received additional correspondence requesting that he inform VA if he wanted a hearing in connection with his claim.  However, the Veteran did not respond to that request.  Therefore, the Board finds that he has effectively waived his right to a hearing.

Additionally, the Board recognizes that, in February 2009 email correspondence, the Veteran requested a copy of an August 2009 VA audiology report, which had been prepared in connection with his hearing loss claim.  The Board has interpreted the Veteran's correspondence as a request for assistance under the Freedom of Information Act (FOIA).  Additionally, the Board finds that this FOIA request has now been met.  Indeed, the Veteran has been provided with a copy of the VA report identified in his prior email.  See July 27, 2012, correspondence from FOIA/Privacy Act Officer and attached August 13, 2009, VA audiology examination report.  

As a final introductory matter, the Board notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed the contents of his Virtual VA file.  The Board acknowledges that it is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011, Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that none of the additional evidence in the Virtual VA file is material to the Veteran's current appeal and, thus, need not be further addressed at this time.  

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran seeks entitlement to a compensable evaluation for bilateral hearing loss for the period beginning February 4, 2009 (the effective date of service connection).  The most recent VA examination evaluating the Veteran's bilateral hearing loss was performed in August 2009.  Since that time, the Veteran reports that his hearing had worsened.

While a lay person, the Veteran is competent to testify as to hearing difficulties that are within the realm of his personal experience. Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, the Board considers his assertions to be credible, in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, as a lay person without apparent clinical expertise, the Veteran is not competent to provide a probative opinion on a complex medical matter, such as the severity of his bilateral hearing loss within the context of the applicable rating criteria.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a dislocated shoulder or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's contentions, standing alone, are insufficient to warrant an increased rating in this instance.  However, those contentions are sufficient to trigger the need for a new examination in support of his claim.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, because the Veteran has not displayed the requisite expertise to assess the severity of his hearing loss, and because nearly three years have passed since his last examination, the Board finds it appropriate to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Specifically, on remand, the Veteran should be scheduled for a new VA audiological examination that includes a review of all pertinent evidence of record.  38 C.F.R. § 4.1 (2011) (to ensure a thorough examination and evaluation, the Veteran's service-connected disability must be viewed in relation to its history).  Additionally, that new examination should include specific findings regarding any functional limitations posed by the Veteran's hearing loss.  The effects of a service-connected disability on the Veteran's occupational and daily living activities must be considered in the context of an increased rating claim.  38 C.F.R. § 4.10 (2011).  Moreover, with respect to hearing loss disorders, an audiologist must provide a description of the functional effects caused by the disability at issue.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In this regard, the Board acknowledges that the August 2009 VA examiner noted the Veteran's complaints of "significant" occupational effects arising from his bilateral hearing loss.  Nevertheless, that examiner did not elaborate on the nature of the Veteran's workplace impairment.  Consequently, the Board considers that particular opinion of the August 2009 examiner to be inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Accordingly, the Board finds that, on remand, a VA examiner should provide detailed findings concerning how the Veteran's hearing loss affects his employment and the ordinary conditions of his daily life.  38 C.F.R. § 4.10 (2011). 

Finally, the Board finds that, on remand, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for hearing loss.  Thereafter, any identified records should be obtained for consideration in his appeal.


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any healthcare providers who have treated him for his service-connected hearing loss.  Then, after securing any necessary authorization from the Veteran, all identified treatment records should be obtained.  All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. §  5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his bilateral hearing loss.  The examination must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test.  38 C.F.R. § 4.85 (2011).  The claims file should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a report.

Specifically, the examiner should reconcile all current findings with the other pertinent evidence of record, including the report of the August 2009 VA examination and the assertion of the Veteran that his hearing problems have subsequently worsened.  The examiner should also address how the Veteran's service-connected hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this remand at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal, considering all applicable schedular rating criteria.  If any aspect of the decision remains adverse to the Veteran, he should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

